Citation Nr: 0512176	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  97-13 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from December 1951 to 
November 1953.  He served in the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated May 4, 2001, which granted the 
parties' Joint Motion to Remand and to Stay Proceedings 
(Joint Motion), vacated a December 2000 Board decision and 
remanded the case for further development and readjudication 
consistent with the Joint Motion and the enhanced notice and 
duty to assist requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The case arose from a November 1996 rating 
decision issued by the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which declined to reopen a claim for service connection 
for PTB.  In April 2000, the veteran testified at a Central 
Office Board hearing in Washington, DC.  A copy of the 
transcript is in the record.  In December 2000, the Board 
determined that new and material evidence sufficient to 
reopen a claim for entitlement to service connection for PTB 
had not been received.  

In June 2002, the Board determined that the claim required 
further development consistent with the VCAA and undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  

By letter dated in April 2003, the Board informed the veteran 
that the Veterans Law Judge (VLJ) who conducted his hearing 
in June 2000 was no longer employed at the Board and that the 
veteran had the right to another hearing before another VLJ.  
In a May 2003 response, the veteran indicated that he did not 
want another hearing.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§  19.9(a)(2), including  38 C.F.R. 
§ 19.9(a)(2)(ii) (regarding notice to the veteran and his 
representative/attorney of the evidence obtained as a result 
of Board development and the opportunity to respond).  See 
also 38 C.F.R. § 20.903 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  In DAV, the Federal Circuit Court explained that the 
proper procedure was to permit the RO an opportunity to 
review in the first instance any evidence procured as result 
of Board development.  Id.  In June 2003, the Board remanded 
the case to the RO consistent with the holding in DAV.  

In August 2004, the Board determined that new and material 
evidence had been received, reopened the veteran's claim for 
entitlement to service connection for PTB, and remanded the 
case for additional development and a de novo review.  The 
case now is before the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2004); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

The veteran's original claim for service connection for PTB 
was denied by a November 1956 rating decision on the basis 
that the record showed such disease preexisted service and 
was not aggravated in service.  In a January 1961 decision, 
the Board declined to reopen the veteran's claim for service 
connection for PTB.  In a September 1994 rating decision, the 
RO determined that no new and material evidence had been 
submitted to reopen his claim.  In a November 1996 rating 
decision, the subject of this appeal, the RO again determined 
that new and material evidence had been submitted to reopen 
his claim for service connection for PTB.  

Since the veteran did not file a notice of disagreement (NOD) 
with the November 1956 rating decision within one year of 
notification and did not perfect a timely appeal to the 
September 1994 rating decision, these decisions became final 
and are not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2004).  Similarly, the January 1961 Board decision, 
which declined to reopen the claim for service connection for 
PTB is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1100 (2004).  

As noted above, in August 2004, the Board reopened the 
veteran's service-connection claim and remanded the claim 
back for a de novo review and compliance with the provisions 
of VCAA.  In compliance with the August 2004 remand 
instructions, the RO sent two VCAA letters to the veteran and 
his attorney in September 2004 and March 2005.  But both 
letters indicated that no evidence had been received in 
support of his claim, even though the record consists of four 
claims folders.  The record shows that the August 2004 Board 
decision was based on evidence received after the 1994 denial 
of the veteran's service-connection claim for PTB, which 
reflects a current diagnosis of PTB, inactive, testimony 
addressing the onset of the disorder, and several opinions as 
to the etiology of the veteran's PTB.  The veteran testified 
that he was sound upon entry into service and that his PTB 
first manifested itself within three years after separation 
from service, pointing out that his entrance and separation 
examination reports reflected negative chest X-ray 
examinations.  The veteran also submitted a documentary 
entitled The 38th Parallel -- Korean Conflict, depicting the 
harsh combat and winter environment experienced by soldiers 
during the Korean War; a July 1997 letter from a cardiologist 
K. L., M.D., opining that the veteran had untreated PTB due 
to the absence of microbiologic documentation with clearly 
present symptoms and signs of active disease within three 
years following service; and a June 2003 statement from Dr. 
J. J. M. O. opining that the environmental and nutritional 
factors related to the veteran's military service led to his 
PTB infection.  

In contrast, a September 1999 VA examination report shows a 
diagnosis of PTB, inactive, and reflects that the veteran's 
PTB was not aggravated during active military service, nor 
during the first two years after his discharge, and the first 
evidence of reactivation was in August 1956.  A November 2003 
VA medical opinion reflects that the veteran's PTB was not 
incurred in or aggravated by service.  Moreover, the RO 
failed to advise the veteran of the evidence needed to 
establish service connection for preexisting conditions and 
inform him that, if his PTB was found to preexist service, 
then he would not be eligible for service connection on a 
direct or presumptive basis.  The Board notes that the 
veteran did not respond to either letter.

In addition, the RO failed to readjudicate the veteran's 
claim and issue a supplemental statement of the case (SSOC), 
if the determination remained unfavorable to the veteran.  In 
readjudicating the claim, the RO was to discuss the 
ramifications of VAOPGCPREC 3-2003 and the holding in Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that 2003 
opinion, the VA's General Counsel determined that, contrary 
to 38 C.F.R. § 3.304(b) (2002), the statute provides that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  Under 
the language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) (2002) imposed a requirement not 
authorized by 38 U.S.C.A. § 1111, it was inconsistent with 
the statute.  See VAOPGCPREC 3-2003; see also Skinner v. 
Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (for a detailed 
discussion of the legislative history relating to presumption 
of soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.
 
The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous August 2004 remand 
instructions.  In particular, the RO should advise the 
veteran of the evidence needed to establish service 
connection for PTB on a presumptive basis pursuant to 
38 C.F.R. §  3.371 and to establish service connection for 
preexisting conditions and inform him that, if his PTB was 
found to preexist service, then he would not be eligible for 
service connection on a direct or presumptive basis, notify 
him of the evidence it has already received, and give him 
additional time to provide any additional evidence or 
argument in support of his claim.  Then, the RO should 
readjudicate the claim in light of the General Counsel's 
opinion, VAOPGCPREC 3-2003, and the holding in Wagner and 
issue an SSOC if the claim remains denied. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO must inform the claimant (1) 
about the information and evidence needed 
to establish service connection for PTB 
on a presumptive basis pursuant to 
38 C.F.R. §  3.371 and to establish 
service connection for preexisting 
conditions and inform him that, if his 
PTB was found to preexist service, then 
he would not be eligible for service 
connection on a direct or presumptive 
basis; (2) about the information and 
evidence that VA has already received; 
and (3) request or tell him to provide 
any evidence in his possession that 
pertains to his claim.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

2.  After completion of 1 above, the RO 
should readjudicate the veteran's 
service-connection claim, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
and fully sets forth the controlling law 
and regulations pertinent to this appeal, 
including 38 C.F.R. §§ 3.304, 3.370, 
3.371, 3.372, 3.374, and 3.375.  The 
requisite period of time for a response 
should be afforded before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The veteran and his 
attorney have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




